UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A AMENDMENT NO. 1 TO FORM 10-Q Quarterly Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarter ended: March 31, 2003 Commission File No. 841105-D BAR HARBOR BANKSHARES (Exact name of registrant as specified in its charter) Maine 01-0393663 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) PO Box 400 82 Main Street, Bar Harbor, ME 04609-0400 (Address of principal executive offices) (Zip Code) (207) 288-3314 (Registrants telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES: (X) NO: ( ) Indicate by check mark whether the Registrant is an accelerated filer (as defined in Exchange Act Rule12b-2). YES: ( ) NO: (X) Number of shares outstanding of each of the issuers classes of common stock as of the latest practicable date: Class of Common Stock Number of Shares Outstanding  May 9, 2003 $2.00 Par Value 3,147,720 Explanatory Note: This Amendment No. 1 on Form 10-Q/A (this "Amendment") amends the Quarterly Report of Form 10-Q for the quarter ended March 31, 2003, filed May 14, 2003. The Company has recently discovered that Exhibits 99.1 and 99.2, though appropriately referenced in the report, were inadvertently not included as attachments during the EDGARIZING of the Form 10-Q filed May 14, 2003. Part II, Item 6  Exhibit Table Items: EXHIBIT 99.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. The undersigned executive officer of Bar Harbor Bankshares (the "Registrant") hereby certifies that the Registrants Form 10-Q for the period ended March 31, 2003, fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Joseph M. Murphy Date: May 14, 2003 Name: Joseph M. Murphy Title: Chief Executive Officer EXHIBIT 99.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. The undersigned executive officer of Bar Harbor Bankshares (the "Registrant") hereby certifies that the Registrants Form 10-Q for the period ended March 31, 2003, fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. /s/ Gerald Shencavitz Date: May 14, 2003 Name: Gerald Shencavitz Title: Chief Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BAR HARBOR BANKSHARES /s/Joseph M. Murphy Date: September 8, Joseph M. Murphy Chief Executive Officer /s/Gerald Shencavitz Date: September 8, 2003 Gerald Shencavitz Chief Financial Officer
